Title: To Benjamin Franklin from Madame Brillon, 4 [December] 1777
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon chér papa
Ce 4 [December 1777] a 5 h. du soir
Monsieur votre fils vient de nous apprendre les admirables nouvélles de l’amérique nous lui avons tous sauté au col, et nous voulions allér sur le champ, vous témoignér la joye inéxprimable que nous cause cet événement: il nous a dit que vous étiés fort occupé et que nous pourrions vous gésnér; nous réspéctons vos affaires; mais mon chér papa, mon coeur est trop plein, trop ému, pour pouvoir se contenir; je céde au désir éxtrême de vous écrire un mot; ce mot est que nous vous aimons tous, au plus possible; et que nous partageons votre joye au dégré ou nous vous aimons; ce mot est au nom de mon mari, de mes enfants, de nos amis: adieu je vais composér une marche de triomphe pour égayér le chemin du général burgoin et des siens, jusqu’a leur déstination;  reçevés l’hommage du respect et de l’amitié bien tendre avec lesquels j’ai l’honneur d’estre mon chér papa Votre trés humble et trés obeissante servant
D’hardancourt Brillon
 
Addressed: A Monsieur / Monsieur franklin / a Passy
